DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 and 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The claim recites a series of acts for passenger transport obtained by ride sourcing. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of registering a passenger trip of a user; selecting a motor vehicle from among a plurality of vehicles; assigning the motor vehicle to the passenger trip; offering entertainment options, matched to at least one of length of a route, duration of the route and route characteristics, upon registering the passenger trip; registering an entertainment option, selected by the user from among the entertainment options, as assigned to the passenger trip of the user; and playing back the entertainment option, by an output device in the motor vehicle while the user is being transported as a passenger by the motor vehicle.
In order words, the claim describes a process for allowing a passenger to select a vehicle and an entertainment to be presented during a journey. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via regular business activity, but for the recitation of a generic output device in the vehicle for playing back the selected entertainment option. That is, other than reciting this generic device, nothing in the claim precludes the limitations from practically being performed via regular business activity. These limitations fall under the fundamental economic practices of the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of a play back output device for playing back the selected entertainment option. This would require any type of generic play back device to perform basic function of playing back the selected entertainment option. This device is construed at the highest level of generality. The additional limitation is no more than mere instructions to apply the exception using generic output device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic output device. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic output device cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitation does not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 21 recites a corresponding system claim equivalent of claim 11. This claim further recites a server (processor) configured to carry out the similar steps in claim 11. This claim therefore recites similar abstract idea as identified in claim 11. Furthermore, the server is recited at a high level of generality, i.e., as a generic processor performing generic computer functions. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Finally, the same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitation does not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claim 12 recites wherein the entertainment option and the passenger trip are selected in a joint process, and wherein the selecting of the motor vehicle selects one of the plurality of vehicles having an output device designed for providing the entertainment option. These limitations are also part of the abstract idea identified in claim 11, and the additional elements are as addressed in the Steps 2A2 and B in the claim 11 and 21 analyses above. Therefore, these claims are similarly rejected under the same rationale as claim 11 and 21, supra.

Claims 13, 19, 23 and 26 recite wherein the registering of the passenger trip includes an app, installed on a mobile terminal, transmitting the passenger trip to a server device. The abstract idea is as identified in claims 11 above. Transmitting information (trip information) from the app to a server device is mere extra-solution activity. Also, the use of an app installed on a mobile terminal is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No). 
Finally, because the step of transmitting information from the app to a server device, was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that mobile device is anything other than a generic processor, and Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitation does not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claims 14, 20 and 24 recite wherein the entertainment option is displayed in the motor vehicle, by one of virtual reality glasses, augmented reality glasses and mixed reality glasses. This is simply displaying information on generic devices. Each display is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO).



Claims 15 and 25, 27-28 recite wherein the motor vehicle includes at least one of an interface for connection of electronic data glasses and the electronic data glasses permanently connected in the motor vehicle. 
Connecting generic electronic device permanently to a vehicle or via an interface in the vehicle does not integrate the abstract idea into a practical application. This limitation simply further narrows the abstract idea in claim 11, and the additional elements of the interface and devices are as addressed under the same rationale in the Steps 2A2 and B in the claim 11 and 21 analyses above. 

Claim 16 recite wherein motion data of the motor vehicle are included in a presentation of the entertainment option to prevent the user of the electronic data glasses from becoming nauseous.
Presenting motion data (such as speed or acceleration) on a display in a vehicle is ubiquitous. 
 This is simply displaying information on generic devices. Each display is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO).

Claim 17 recites wherein the offering of the entertainment options occurs when the passenger trip is registered.
These further narrow the abstract idea, and the details of offering of the bookable entertainment options, and the joint billing do not integrate the abstract idea into a practical application. The claims are similarly rejected under the same rationale as claim 11, supra.

Claim 22 recites offering the entertainment options upon receipt from the user of the input regarding the passenger trip; and selecting the motor vehicle based on capability of the motor vehicle to play back the entertainment option. These limitations are also part of the abstract idea identified in claim 21, and the additional elements are as addressed in the Steps 2A2 and B in the claim 21 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 21, supra.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the rejection of claim 11 includes patent eligible subject matter because ‘a method of “manual human activity” continues to be patent eligible subject matter, as it has been since the first patent issued on July 31, 1790 for a manual process of making potash.’ Furthermore, Applicant asserts that the Office fails to identify any “organizing” of human activity that occurs in claim 11.
Examiner respectfully disagrees. Under the current law, and as analyzed in the rejection above, the current claimed invention is a fundamental economic (business) practice that falls under the “certain methods of organizing human activity.” The various steps taken by the passenger in obtaining a motor vehicle including the entertainment options are all considered “organizing” of human activity (see Step 2A1 analysis above). In particular, other than the use of the output device for playing back the entertainment option, a transporter can manually register a passenger for a trip when the passenger “visits” the transporter (business owner) at a physical location, the passenger can manually select a particular vehicle from a plurality of vehicles by pointing or naming the type of vehicle desired. Thereafter, the business owner can assign the vehicle to the passenger based on passenger’s choice. The business owner may offer the passenger entertainment options while registering the passenger and registers (provides) such entertainment option(s) as may be selected by passenger. For example, the passenger may like jazz music and the owner takes note of that, so that the passenger is entertained with various jazz music while the trip last.  Please note that the term “entertainment options” is very broad. It could be a choice between listening to a particular radio station (AM, FM, or Satellite Radio Station) Vs playing a particular type of music (as may be obtained from CDs or MP3s). These steps are purely fundamental business practices between a business owner and a passenger, and are very similar to car rental processes, albeit without the exchange of value (money) component. The claimed invention is an abstract idea. Furthermore, replicating same steps using a server (a generic processor in a network environment) does not take the claimed invention outside the realm of abstractness. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao (USPAP 2016/0364678) teaches a system and method for on-demand transportation including entertainment options (abstract, 0072).
See additional references in attached PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691